              Case 1:20-cv-00001-RP Document 15 Filed 04/09/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


SENSIS, Inc., a California Corporation,

                           Plaintiff,

         v.                                                       Case No. 1:20-cv-00001-RP

THE LASIK VISION INSTITUTE, LLC, a
Delaware Limited Liability company; and
KENNETH MOADEL, an individual and
resident of New York.

                           Defendants.


                                   AGREED SCHEDULING ORDER1
       Pursuant to Federal Rule of Civil Procedure 16, the following Agreed Scheduling Order is

issued by the Court:

               A report on alternative dispute resolution in compliance with Local Rule CV-88 shall

be filed on or before June 8, 2020.

               The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties on or before June 8, 2020, and each opposing party shall respond, in writing, on

or before June 22, 2020. All offers of settlement are to be private, not filed. The parties are
ordered to retain the written offers of settlement and responses so the Court may use them in

assessing attorney’s fees and costs at the conclusion of the trial.

               Each party shall complete and file the attached “Notice Concerning Reference to

United States Magistrate Judge” on or before May 20, 2020.

               The parties shall file all motions to amend or supplement pleadings or to join

additional parties on or before June 8, 2020.

1
 The parties are mindful of the Coronavirus crisis and the Court’s March 25, 2020 Emergency Order, which
provides that the Parties may submit this order by May 1, 2020 but does not prohibit early filing. The Parties agree to
work together to accommodate any future scheduling difficulties but believe at this time they can proceed with the
schedule outlined herein.


                                                           1
           Case 1:20-cv-00001-RP Document 15 Filed 04/09/20 Page 2 of 4




            All parties asserting claims for relief shall file their designation of testifying experts

and serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) on or before August 24, 2020. Parties resisting claims for relief shall file their

designation of testifying experts and serve on all parties, but not file, the materials required by

Federal Rule of Civil Procedure 26(a)(2)(B) on or before September 28, 2020. All parties shall

file all designations of rebuttal experts and serve on all parties the material required by Federal

Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the extent not already served, 15

days from the receipt of the report of the opposing expert.
            An objection to the reliability of an expert’s proposed testimony under Federal Rule

of Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, within 11 days from the receipt of the written report of

the expert’s proposed testimony, or within 11 days from the completion of the expert’s

deposition, if a deposition is taken, whichever is later.

            The parties shall complete all discovery on or before December 21, 2020.

            All dispositive motions shall be filed on or before January 25, 2021 and shall be

limited to 20 pages. Responses shall be filed and served on all other parties not later than 14 days

after the service of the motion and shall be limited to 20 pages. Any replies shall be filed and

served on all other parties not later than 7 days after the service of the response and shall be

limited to 10 pages, but the Court need not wait for the reply before ruling on the motion.

            The Court will set this case for final pretrial conference at a later time. The final

pretrial conference shall be attended by at least one of the attorneys who will conduct the trial for

each of the parties and by any unrepresented parties. The parties should consult Local Rule CV-

16(e) regarding matters to be filed in advance of the final pretrial conference.

      The parties shall not complete the following paragraph. It will be completed by the

Court at the initial pretrial conference to be scheduled by the Court.

            This case is set for ______________ trial commencing at 9:00 a.m. on

___________________________________________, 20________.


                                                   2
           Case 1:20-cv-00001-RP Document 15 Filed 04/09/20 Page 3 of 4




      By filing an agreed motion, the parties may request that this Court extend any deadline set

in this Order, with the exception of the dispositive motions deadline and the trial date. The Court

may impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not make

timely submissions under this Order.




      SIGNED on _________________________________________, 20_______.



                                             __________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




Presented by:


s/ Derek A. Newman
Derek A. Newman, admitted pro hac vice
Newman Du Wors LLP
100 Wilshire Blvd., Suite 700
Santa Monica, CA 90401
Phone: 310.917.1000
Fax: 206.274.2801
Email: dn@newmanlaw.com

Brian A. Hall, Bar No.: 24086486
Traverse Legal, PLC d/b/a Hall Law
600 Congress Ave Fl 14
Austin, TX 78701-3263
Phone: 866.936.7447
Fax: 231.932.0636
Email: brianhall@traverselegal.com


Counsel for Plaintiff Sensis, Inc.




                                                 3
          Case 1:20-cv-00001-RP Document 15 Filed 04/09/20 Page 4 of 4




                                CERTIFICATE OF SERVICE


     I hereby certify that on the April 9, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will send notification of such filing to the following:


     Cliff A. Wade
     MBL Law
     17330 Preston Road, Suite 160B
     Dallas, TX 75252
     Phone: 214.389.4020
     Email: cliff.wade@mbl-law.com
     Counsel for The LASIK Vision Institute



     and I hereby certify that I have mailed by United States Postal Service the document to the

following non-CM/ECF participants:


 LASIK Management Manhattan, LLC                     Michael Schwartzberg
 c/o CT Corporation System                           Winget, Spadafora & Schwartzberg, LLP
 28 Liberty Street, 42nd Floor                       45 Broadway, 32nd Floor
 New York, NY 10005                                  New York, NY 10006
                                                     Email: Schwartzberg.M@WSSLLP.com

                                                     Counsel for Defendant Moadel




                                                     Derek A. Newman




                                                 4
